Citation Nr: 0116728	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  98-04 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of 
degenerative joint disease of the left knee.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1954.

This matter arises from December 1997 and July 1998 rating 
determinations of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  

In October 1999, the Board of Veterans' Appeals (Board) 
denied service connection for osteomyelitis of the left femur 
and for degenerative joint disease of the left knee.  The 
Board also denied entitlement to a total disability 
evaluation based upon individual unemployability.  

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2000, the Court granted a Joint Motion for Remand.  
The Joint Motion vacated and remanded the part of the Board's 
decision that denied entitlement to service connection for 
degenerative joint disease of the left knee, and a total 
disability evaluation based upon individual unemployability.  
The appeal as to the remaining issue, entitlement to service 
connection for osteomyelitis of the left femur, was 
dismissed.


REMAND

In March 2001, the veteran's representative submitted a 
statement from William Jones, M.D..  Dr. Jones expressed his 
opinion that "degenerative joint disease of the [veteran's] 
left knee was as likely as not due to the exposure to an 
infectious agent in the past."  He concluded that "the 
distal femur osteomyelitis at least as likely as not 
predisposed the knee (distal femur) to osteoarthritis/DJD."  
Service medical records show treatment for osteomyelitis.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA will 
provide a claimant with an examination where there is 
competent evidence of current disability, evidence that the 
disability may be related to service, and the evidence is 
insufficient to decide the claim.  

Dr. Jones has provided evidence of current degenerative joint 
disease related to service, however, he has not provided 
reasons for his opinion, and the evidence is, therefore 
insufficient to decide the veteran's claim.


The issue of entitlement to a total rating was apparently 
remanded to the Board because it is inextricable intertwined 
with the service connection issue.  See Moffit v. Brown, 10 
Vet. App. 214 (1997), Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for residuals of 
degenerative joint disease of the left 
knee.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should obtain all outstanding records of 
which it is aware.

3.  The RO should request the Dr. Jones 
provide reasons for the opinions provided 
in his March 2001 statement.

4.  The RO should schedule the veteran 
for an orthopedic examination, by an 
examiner who has not previously examined 
the veteran, in order to determine 
relationship, if any, between current 
degenerative joint disease of the left 
knee, and a disease or injury in service.  
The claims folder and a copy of this 
remand must be reviewed by the examiner 
prior to the examination.  The examiner 
should indicate that he has reviewed the 
claims folder, including the March 2001 
report from the veteran's private 
physician, when preparing the examination 
report.  

The examiner is requested to answer the 
following questions:  

Does the veteran currently have 
degenerative joint disease of the left 
knee?  If degenerative joint disease of 
the left knee was present, is it at least 
as likely as not that it was related to 
the any incident inservice, including 
osteomyelitis, inservice?  

If it is at least as likely as not the 
veteran has degenerative joint disease 
due to a disease or injury in service, 
what impact does the left knee disability 
have on the veteran's ability to maintain 
gainful employment?

The examiner should provide a complete 
detailed rationale for each opinion 
rendered.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of 
degenerative joint disease of the left 
knee and the issue of a total disability 
evaluation based upon individual 
unemployability due to service-connected 
disabilities, with consideration of the 
recently enacted legislation.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may result in his claim being decided on the 
evidence of record, and could lead to the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


